PER CURIAM.
This matter is before the Court on petition for approval of conditional guilty plea to violations of disciplinary rules 1-102(A)(3), (4), and (6) and 9-102(A)(2), (B)(3), and (4) of the Code of Professional Responsibility of The Florida Bar and rules 11.02(3)(a) and 11.02(4) of the Integration Rule of The Florida Bar. We approve the petition and accept the terms thereof.
Harris admits to issuing checks for which there were insufficient funds and issuing cheeks drawn on an account that was closed. He also failed to deposit funds in a trust account and failed to fulfill a promise to refund an overpayment of funds on a fee he charged. These admissions warrant the agreed finding of violations as outlined above and the imposition of the agreed penalties.
G. Robert Harris shall be suspended from the practice of law for a period of one (1) year and thereafter until rehabilitation is proven. He is ordered to make restitution to Earl Hitchens, Florida Silica Sand Co., Inc., Plaza Bank of Miami, and People’s Hialeah National Bank. Costs in the amount of $1,211.00 are assessed against Harris, with execution to issue and interest at the rate of twelve percent to accrue on all costs not paid within thirty days of this Court’s final order, unless the time for such payment is extended by the board of governors.
The suspension shall be effective September 27, 1982, thereby giving respondent time to close out his practice and take the necessary steps to protect his clients, and it is ordered that respondent shall not accept any new business.
It is so ordered.
ADKINS, Acting C. J., and BOYD, SUNDBERG, McDONALD and EHRLICH, JJ., concur.